


EXHIBIT 10.2
THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of August 29, 2014 (this
"Amendment") is by and among JPMORGAN CHASE BANK, N.A., a national banking
association (the "Bank"), ORION ASSET MANAGEMENT, LLC, a Wisconsin limited
liability company (the "Borrower"), ORION ENERGY SYSTEMS, INC., a Wisconsin
corporation ("OES"), CLEAN ENERGY SOLUTIONS, LLC, a Wisconsin limited liability
company ("CES"), and GREAT LAKES ENERGY TECHNOLOGIES, LLC, a Wisconsin limited
liability company ("GLET"), HARRIS MANUFACTURING, INC., a Florida corporation
("HMI"), and HARRIS LED, LLC, a Florida limited liability company ("HLED" and
together with the Borrower, OES, CES, GLET and HMI each individually, a "Loan
Party" and collectively, the "Loan Parties"), and amends and supplements that
certain Credit Agreement dated as of September 30, 2011, as amended to date (as
so amended, the "Credit Agreement"), by and among the Bank and the Loan Parties.
RECITALS
A.    Events of Default exist under (i) section 7.1(c) of the Credit Agreement
because the Loan Parties have violated section 6.12(b) (Debt Service Coverage
Ratio) for the measurement period ending June 30, 2014 and 6.13(b) (Funded Debt
to EBITDA Ratio) as of the measurement period ended June 30, 2014 and (ii)
section 7.1(e) of the Credit Agreement (collectively, the "Existing Default").
B.    The Loan Parties have requested that the Bank waive the Existing Default
and amend the Credit Agreement.
C.    The Bank is willing to waive the Existing Defaults and amend the Credit on
the terms and subject to the conditions set forth herein.
AGREEMENTS
In consideration of the Recitals, the promises and agreements set forth in the
Credit Agreement, as amended hereby, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
1.Definitions and References. Capitalized terms not otherwise defined herein
have the meanings assigned in the Credit Agreement. All references to the Credit
Agreement contained in the Collateral Documents and the other Loan Documents
shall, upon fulfillment of the conditions specified in section 4 below, mean the
Credit Agreement as amended by this Amendment.
2.    Amendments to the Credit Agreement.
(a)    Section 6.12 of the Credit Agreement is amended and restated in its
entirety to read as follows:
6.12    Unencumbered Liquidity; Debt Service Coverage Ratio.




--------------------------------------------------------------------------------




(a)    Unencumbered Liquidity. Prior to the Debt Service Period, permit the
average Unencumbered Liquidity to be less than $20,000,000 during any period of
three consecutive Business Days through and including the Revolving Loan
Maturity Date.
(b)    Debt Service Coverage Ratio. Permit the Debt Service Coverage Ratio to be
less than 1.25:1.00 as of the last day of any fiscal quarter, commencing with
the fiscal quarter ending June 30, 2015.
(b)    Section 6.13 of the Credit Agreement is amended and restated in its
entirety to read as follows:
6.13    Minimum EBITDA; Funded Debt to EBITDA Ratio.
(a)    Minimum EBITDA. Permit, EBITDA to be less than i) $(3,500,000) as of
September 30, 2014 for the 6-month period ending on such date, (ii) $500,000 as
of December 31, 2014 for the 9-month period ending on such date and (iii)
$3,000,000 as of March 31, 2015 for the 12-month period ending on such date.
(b)    Funded Debt to EBITDA Ratio. Permit the Funded Debt to EBITDA Ratio to be
greater than 2.50:1.00 as of the last day of any fiscal quarter, commencing with
the fiscal quarter ending March 31, 2015.
3.    Effectiveness of the Amendment. This Amendment shall become effective upon
execution and delivery hereof by the parties and receipt by the Bank of such
other amendments, forms, certificates, agreements, documents and instruments as
the Bank may reasonably request.
4.    Limited Waiver.
(a)    Limited Waiver. The Loan Parties acknowledge the existence of the
Existing Default. The Bank waives the Existing Default (the "Waiver"). Other
than the Waiver, nothing contained herein nor the making of future Loans under
the Credit Agreement shall be construed by any Loan Party as a waiver by the
Bank of: (i) any of its right and remedies under the Credit Agreement, the Loan
Documents, at law or in equity or (ii) such Loan Party's continued compliance
with each representation, warranty, covenant and provision of the Credit
Agreement and the other Loan Documents. Other than the Waiver, each Loan Party
acknowledges and agrees that no waiver of any provision of the Credit Agreement
or the other Loan Documents by the Bank has occurred (or will occur by the
making of future Loans under the Credit Agreement), except for those
specifically given by the Bank in writing, and that nothing contained herein
shall impair the right of the Bank to require strict performance by each Loan
Party of the Credit Agreement and the other Loan Documents. Further, as provided
in section 9.9 of the Credit Agreement, each Loan Party acknowledges and agrees
that no delay by the Bank in exercising any right, power or privilege under the
Credit Agreement or any other Loan Document shall operate as a waiver thereof,
and no single or partial exercise of any right, power or privilege thereunder
shall preclude other or further exercise thereof or the exercise of any other
right, power or privilege.

2

--------------------------------------------------------------------------------




5.    Representations and Warranties. Each of the Loan Parties represents and
warrants to the Bank that:
(a)    The execution and delivery of this Amendment and the other agreements,
documents and instruments referred to in section 4, is within its power and
authority, has been duly authorized by all proper action on the part of such
Loan Party, is not in violation of any existing law, rule or regulation of any
governmental agency or authority, any order or decision of any court, the
organizational documents of such Loan Party or the terms of any agreement,
restriction or undertaking to which such Loan Party is a party or by which it is
bound, and do not require the approval or consent of the holders of Equity
Interests of any of the Loan Parties, any governmental body, agency or authority
or any other person or entity other than those consents and approvals in full
force and effect.
(b)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(c)    After giving effect to the Waiver, the representations and warranties
contained in the Credit Agreement are correct and complete in all respects (in
the case of representations and warranties qualified by materiality, whether by
reference to "material," "in all material respects," or "Material Adverse
Effect" or similar terms or phrase) or in all material respects (in the case of
all other representations and warranties) as of the date of this Amendment
(except to the extent such representation or warranty relates to a stated
earlier date in which case it shall continue to be true and correct in all
respects (in the case of representations and warranties qualified by
materiality, whether by reference to "material," "in all material respects," or
"Material Adverse Effect" or similar terms or phrase) or in all material
respects (in the case of all other representations and warranties) as of such
date), and no condition or event exists or act has occurred that, with or
without the giving of notice or the passage of time, would constitute a Default
or an Event of Default under the Credit Agreement.
6.    Miscellaneous.
(a)    Expenses and Fees. The Loan Parties, jointly and severally, agree to pay
on demand all reasonable out-of-pocket costs and expenses paid or incurred by
the Bank in connection with the negotiation, preparation, execution and delivery
of this Amendment, and all amendments, forms, certificates agreements, documents
and instruments related hereto and thereto, including the reasonable fees and
expenses of the Bank's outside counsel.
(b)    Amendments and Waivers. This Amendment may not be changed or amended
orally, and no waiver hereunder may be oral, but any change or amendment hereto
or any waiver hereunder must be in writing and signed by the party or parties
against whom such change, amendment or waiver is sought to be enforced.
(c)    Headings. The headings in this Amendment are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Amendment.

3

--------------------------------------------------------------------------------




(d)    Affirmation. Each party hereto affirms and acknowledges that the Credit
Agreement as amended by this Amendment remains in full force and effect in
accordance with its terms, as amended hereby.
(e)    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart hereto by facsimile or by electronic transmission of a portable
document file (PDF or similar file) shall be as effective as delivery of a
manually executed counterpart signature page hereto.
7.    Acknowledgment, Consent and Reaffirmation of Guaranty. Each of the Loan
Guarantors hereby acknowledges that pursuant to the Credit Agreement, it has
absolutely and unconditionally guaranteed to the Bank the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Guaranteed Obligations, as affected hereby;
acknowledges, consents and agrees to the Bank and the Loan Parties entering into
this Amendment; and reaffirms that its obligations under the Credit Agreement,
as amended hereby, remain in full force and effect. Notwithstanding anything to
the contrary herein, in the Credit Agreement, in any Collateral Document or in
any other Loan Document, no Loan Guarantor shall be deemed to have guaranteed,
or granted any security interest to secure, any Related Rate Management
Transaction if such Loan Guarantor is not an "eligible contract participant"
("ECP") under Section 2(e) of the Commodity Exchange Act (or any successor
provision) at the time at which such Related Rate Management Transaction is
entered into or at such other time as such Loan Guarantor is required to be an
ECP under the Commodity Exchange Act or any other applicable Requirement of Law
in order to guaranty, or grant a security interest to secure, any Related Rate
Management Transaction.
[remainder of page intentionally left blank; signature page follows]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.
BANK:
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
By:
/s/ John Altenbach
 
John Altenbach, Authorized Signor

BORROWER:
 
 
 
ORION ASSET MANAGEMENT, LLC
 
 
 
By:
/s/ Scott R. Jensen
 
Scott R. Jensen, Manager

LOAN PARTIES:
 
 
 
ORION ENERGY SYSTEMS, INC.
 
 
 
By:
/s/ Scott R. Jensen
 
Scott R. Jensen, Chief Financial Officer
 
 
 
CLEAN ENERGY SOLUTIONS, LLC
By:
/s/ Scott R. Jensen
 
Scott R. Jensen, Manager
 
 
 
GREAT LAKES ENERGY TECHNOLOGIES, LLC
By:
/s/ Scott R. Jensen
 
Scott R. Jensen, Manager
 
 
 
HARRIS MANUFACTURING, INC.
By:
/s/ Scott R. Jensen
 
Scott R. Jensen, Director
 
 
 
HARRIS LED, LLC
By:
/s/ Scott R. Jensen
 
Scott R. Jensen, Director








Signature Page to Third Amendment to Credit Agreement